Title: From George Washington to William Darke, 7 April 1791
From: Washington, George
To: Darke, William

 

Dear Sir,
Mount-Vernon April 7th 1791.

A second necessity having arisen for my troubling you on the subject of officering the Virginia battalion of levies, I again beg leave to request your assistance therein.
I had written to Major Powell, who lives about six miles from Alexandria, informing him of his appointment to the majority of the battalion, and requesting to see him at Mount-Vernon immediately—but he has not appeared nor have I heard from him, which leads me to conclude he cannot be found.
The necessity of placing this business upon a certainty before I proceed on my journey to Savannah which I shall do to-day, induces me to refer it entirely to you.
You will therefore, in addition to the appointments, which, in consequence of my first letter, you may have already made, be pleased to appoint a proper person to be Major Commandant of the battalion—another Captain, one lieutenant, and one Ensign.
The enclosed gazette contains the law for raising the troops, which shews that a bounty of three dollars a man is allowed to the levies—This encouragement in aid of the pay, rations, and clothing, of which I enclosed to you an abstract, induces me to hope that the recruiting service will go on briskly.
The Virginia-battalion will be ordered to rendezvous at Winchester, where supplies of arms, ammunition, clothing, and rations will be provided for them. On this subject further instructions will be given by the Secretary of war, to whom I have communicated the authority which I have devolved on you to appoint all the officers of the battalion, and to instruct them, when appointed, to enter on the recruiting service.
Should Colonel Hall decline his appointment, and you agree to accept the command of the regiment, the repayment of expence, which you may incur in this business, will be in a regular train. But, should you not enter into the service yourself, you will, in that case, transmit your account to the Secretary of war, who will be instructed to discharge it.
As a battalion is recruiting in Maryland, it will be necessary, to prevent interference, that the Virginia levies should be raised

on your side of the river—and, to effect this facility, you may find it necessary to appoint the officers from different districts—but, of this, being on the spot, you will be the best judge. And to your care and zeal I refer, with confidence, the whole arrangement—not doubting that your report of it to the Secretary of War will be perfectly satisfactory.
Major Bedinger’s name presents itself to my mind, and therefore I just mention it to you.
As without men the Officers will not be wanted, you will be pleased to inform them that the confirmation of their appointments must necessarily depend on them being able to raise the men. You will instruct the Gentleman, who is appointed Major-Commandant of the battalion, to repair immediately to Philadelphia to receive the orders of the Secretary of war.
Major General Butler, who, in my former letter, I informed you is appointed to command all the levies, is now on his way, through Maryland, to Virginia to close all the arrangements respecting them—he will of course see you—but I request that this circumstance may in no degree delay the measures I have requested you to take for organising the battalion. The only change necessary is that you should direct the Major to see General Butler before he goes to Philadelphia, as that may make his going unnecessary.
Should Captain Hannah be the Bearer of this letter, you will please to appoint him to one of the companies, allowing him to appoint his own subalterns, and they will recruit the company perhaps in the neighbourhood of Alexandria.
Should the letter be delivered to you by an Express you will then proceed to make all the appointments as you think proper. With great regard and esteem, I am dear Sir, Your most obedient Servant

G. Washington.

